This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITY OF DEMING,

 3          Plaintiff-Appellee,

 4 v.                                                            NO. A-1-CA-36082

 5 LUIS JAVIER NEVAREZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
 8 Jennifer E. Delaney, District Judge

 9 Benting Law Firm, LLC
10 Tyler W. Benting
11 Deming, NM

12 for Appellee

13 Luis Javier Neverez
14 Deming, NM

15 Pro Se Appellant

16                                 MEMORANDUM OPINION

17 VANZI, Chief Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.

6                                        __________________________________
7                                        LINDA M. VANZI, Chief Judge

8 WE CONCUR:



 9 _________________________________
10 EMIL J. KIEHNE, Judge



11 _________________________________
12 JENNIFER L. ATTREP, Judge




                                           2